Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
The following is an examiner’s statement of reasons for allowance: Claim 22 is dependent on claim 1, instead of cancelled claim 11.
Authorization for this examiner’s amendment was given in an interview with Attorney Sean K. Enos (Reg. No. 69,468) on 08/26/2022.

Allowable Subject Matter
Claims 1, 3-9, 12-13, 15-19 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After further consideration, the amended claims as a whole are significantly more than an abstract idea. The computing device coupled to the server programmed with 1) an animation box comprising a user operated camera with instructions to capture animations of the user’s facial expression with selecting the user’s mood associated with the user’s facial expression and 2) artificial intelligence with self-learning software used to build up historical data of animated facial expressions repeated over time is used to determine the user’s mood when compared to the historical data, are limitations that do not fall within any of the groupings of abstract ideas enumerated in 2019 PEG.
Applicant’s amendments, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claims 1, 3-9, 12-13, 15-19 and 21-22 has been withdrawn. 
Also, claims 1, 3-9, 12-13, 15-19 and 21-22 closely relate to US patent reference, Madan (US 2015/0370994 A1), which discloses an animation box to capture animations of the user’s facial expression with selecting the user’s mood, but the Madan reference does not have an animation box comprising a user operated camera with instructions to capture animations of the user’s facial expression with artificial intelligence with self-learning software used to build up historical data of animated facial expressions repeated over time is used to determine the user’s mood when compared to the historical data.
The foreign patent reference, Wein (WO 2020/115747 A1) discloses having artificial intelligence with self-learning software used to build up historical data, but Wein does not teach an animation box comprising a user operated camera with instructions to capture animations of the user’s facial expression and building up historical data to determine the user’s mood.
A Non-Patent document (Determining Emotions via Facial Expression Analysis Software) show screenshots comprising Webcam Collaboration, Available Videos and talks about (Figures 1 and 2 on page C2-4), using already existing facial recognition repositories fed through iMotions software. Here, there is a technological need for selecting the user’s mood associated with the user’s facial expression and determining the user’s mood when compared to historical data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        08/25/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686